Conger, P. J. This was a suit brought by the village against appellee to recover a penalty for failure to perform road labor on the streets. On the trial, appellant offered in evidence a printed pamphlet, purporting to contain the ordinances of the village. The title page of the pamphlet reads: “ Revised Ordinances of the Village of Wapella, DeWitt County, Illinois, 1885.” Section thirty-seven of said ordinance was as follows : “ Sec. 37. This ordinance shall be printed and published in book or pamphlet form, and at the foot of each shall appear the clerk’s printed or written memorandum of the date of the passage and of the publication of such ordinance, and the same shall be known as the record book of ordinances of the village of Wapella. Said board may have an indefinite number of said books printed or written, and each and every one thereof shall be taken and considered originals.” The memorandum, signatures and certificate at the foot of said ordinance, is as follows: “Passed March 10, A. D. 1885, approved March 12, 1885. J. M. Greene, President pro tern. Attest: John E. Karr, village clerk. (Village seal.) “I, John E. Karr, village clerk of the village of Wapella, Illinois, do hereby certify that the foregoing is a true and correct copy of the original ordinance that is on file in my office, and the same was published in pamphlet form, and fifty-two copies returned to my office this 9th day of April, A. D. 1885. Attest: John E. Karr, village clerk. (Village seal.) ” Upon the objection of appellee the trial court refused to permit the book of ordinances to be read as evidence. This we think was error. Counsel for appellee in their brief say: “ Had there been printed on the title page of said pamphlet, “Published by authority of the Board of Trustees of the Village of Wapella,” then it would have been admissible under the statute, and it would have proven the passage and publication of the ordinance.” By Sec. 4 of Art. 5 of the Cities and Villages Act, it is provided that “ All ordinances may be proven by the certificate of the clerk, under the seal of the corporation. And when printed in book or pamphlet form, and purporting to be published by authority of the board of trustees, * * * such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, etc. To “ purport ” according to Webster means “ To intend to show; to intend; to mean; to signify.” We are at a loss to perceive how the boob of ordinances with Sec. 37 above quoted, certified to by the village clerk, with the corporate seal attached, does not as fully show that such book or pamphlet was intended by the village board to be published by their authority, as if the title page itself had purported to show it. If, upon inspecting a printed boob or pamphlet of ordinances, it can be determined from any part of it that it j imports to be published by the proper authority, that is enough. Again, it was admissible under the first provision of Sec. 4, supra. All of the ordinances contained in the pamphlét were in the very language of the law, “proven by the certificate of the clerk under the seal of the corporation.” The fact that such ordinances so certified by the clerk were printed copies of the original instead of written, could make no difference. It is also objected that the ordinance, under which suit was brought, was void because not in conformity with the statute. This ordinance provides that “every male inhabitant of said village over the age of twenty-one"ypars, and under the age of fifty years, shall be required to labor two days each on the streets and alleys of said village-each year (except idiots, lunatics and those physically unable to perform such labor, and .such others as are exempt by law),” and that the street commissioner “ may also require them to furnish a tool or implement with which to perform such labor;” and that on failure to comply with the notice of the street commissioner therein specified, the guilty party shall be liable to the penalty, to recover which this suit was brought. The statute gives the village board power to require “ every able-bodied male inhabitant,” to labor on the streets. We think a reasonable construction of the language of the ordinance makes it substantially the same as the statute. As to whether the provision of the ordinance requiring the bringing of tools is within the power of the board to pass, is not a question in the case, and need not be noticed. We think the ordinance should have been admitted in evidence, and for the error in sustaining the objection to its introduction the judgment of the Circuit Court will be reversed and the cause remanded. Reversed and remanded.